DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s response to Election/Restriction filed on 1/7/2022 and IDS filed on 4/7/2021.  Claims 1-31 are pending, wherein claims 29-31 have been withdrawn from further consideration as being directed to non-elected invention without traverse.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-28 in the reply filed on 1/07/2022 is acknowledged.
Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/07/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9-12,14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (US Patent Application Publication No. 2005/0213883 A1).
	As per claim 1, Welch et al. teaches a photonic processing system (paragraph [0102]; FIG. 1)  comprising:
	a photonic integrated circuit (10) (Fig. 1; para [0120]- the optical receiver photonic integrated circuit (RxPIC) (10) which comprises:
		a first electrically-controllable photonic component (24A of Fig. 4 and Fig. 5) electrically coupling an input contact (32A) to a first output contact (one of contacts 16) as shown in Fig. 5  (see also paragraph [0138]- the RxPIC chip 10 via its input port for coupling into the optical fiber link; paragraph [0114]- Chip 10 includes a plurality of input MAs 24A-C...to expand the input beam at the channel signal input to a selected GC-SOA 12A; paragraph [0122]- in connection with GC-SOA 12A,...contacts 32A and 32B; paragraph [0183]- an optical link is coupled to the input end of PIC chip 10, where the received multiplexed signals, lambda1 ... lambdaN, are provided to GC-
		a second electrically-controllable photonic component (24B of Fig. 4 and Fig. 5) electrically coupling the input contact (32A) to a second output contact (one of contacts 16) as shown in Fig. 5 (see also; paragraph [0138]- the RxPIC chip 10 via its input port for coupling into the optical fiber link; paragraph [0114]- Chip 10 includes a plurality of input MAs 24B...to expand the input beam at the channel signal input to a selected GC-SOA 128; paragraph [0122]- as shown relative to GC-SOA 12B, segmented contacts 32A and 328; paragraph [0183]- an optical link is coupled to the input end of PIC chip 10, where the received multiplexed signals, lambda1 ... lambdaN, are provided to GC-SOA 12...and provided on output waveguides 39 to PIN photodetector array
16(1)... 16(N) (see Fig. 55, showing contacts to PINs).
	As per claims 9,12, Welch et al. as illustrated in Fig. 55, a plurality of input pins (Pins 28(10-(28(N), totaled more than 8 input pins) and output pins (Pin array 16(1)...16(N), totaling more than 8 output pins (see Fig. 6).
	As per claim 10, the third electrically-controllable photonic component (24C of Fig. 4 and Fig. 5) coupling to a second input contact/pin (32B) to second output pin (one of the contacts 16) as shown in Fig. 5 (see also; paragraph [0138]- the RxPIC chip 10 via its input port for coupling into the optical fiber link; paragraph [0114]- Chip 10 includes a plurality of input MAs 24B...to expand the input beam at the channel signal input to a selected GC-SOA 128; paragraph [0122]- as shown relative to GC-SOA 12B, segmented contacts 32A and 328; paragraph [0183]- an optical link is coupled to the 
	As per claim 11, the fourth electrically-controllable component electrically (26A of Figs. 4 and 5)  coupling the second input pin (32B) to the second output pin (one of the contacts 16) as shown in Fig. 5 (see also; paragraph [0138]- the RxPIC chip 10 via its input port for coupling into the optical fiber link; paragraph [0114]- Chip 10 includes a plurality of input MAs 24B...to expand the input beam at the channel signal input to a selected GC-SOA 128; paragraph [0122]- as shown relative to GC-SOA 12B, segmented contacts 32A and 328; paragraph [0183]- an optical link is coupled to the input end of PIC chip 10, where the received multiplexed signals, lambda1 ... lambdaN, are provided to GC-SOA 12...and provided on output waveguides 39 to PIN photodetector array.
 As per claim 14, Welch et al. further teaches the first electrically-controllable photonic component comprises an optical modulator (paragraph [0112]-i.e., input optical mode adapters (MAs) 24A, 24B), wherein optical modulators are further described in paragraphs [0166], [0171]).
	As per claim 15, Welch et al. further teaches the optical modulator comprises a Mach-Zehnder interferometer (para (0157]- FIG. 21 illustrates another embodiment for extraction of the ASE noise from chip 10 by employing a Mach-Zehnder interferometer (MZ!) 41 in chip 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al.  (US Patent Application Publication No. 2005/0213883 A1).
As per claim 13, Welch et al. teaches multiple photonic components (paragraph [0122}- a multiple number segment contacts 32A-32E may be utilized such as shown in connection with GC-SOA 12C.  Segmented contacts 32A-32E are respectively contacted to receive different currents 11-15; para [0183}- output waveguides 39 to PIN photodetector array 16(1)... 16(N)).  However, Welch et al. fails to disclose the photonic integrated circuit comprises between 64 and 140,000 photonic components. It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to provide between 64 and 440,000 photonic components since there’s no limitation to the method/system of Welch et al..  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al.  (US Patent Application Publication No. 2005/0213883 A1) in view of  Cai et al. (US Patent Application Publication No.  2018/0227549 A1).
	As per claim 16, Welch et al. teaches the photonic processing system of claim 14, as discussed in the rejection of claim 14, from which the claim depends.  However, Welch et al. failed to teach the optical modulator which comprises a ring modulator. Cai et al., related generally to optoelectronics (abstract), teaches wherein the optical modulator comprises a ring modulator which are easy to integrate in semiconductor devices (paragraph [0015]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the optical modulator comprises a ring modulator as taught by Cai et al. with the system of Welch et al. because such ring modulator can be easily integrated in semiconductor devices.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 2 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 2-8, claim 2, from which the respective claims further depend, further recites the inventive features comprising an electronic circuit comprising a driver electrically coupled to the input pin; a first switch electrically coupled to the first output 
As per claim 17-28, the independent claim 17, from which the claims depend, recites a photonic processing system comprising a combination of inventive features comprising an electronic integrated circuit having a first driver electrically coupled to the first input pin and a first switch electrically coupled to the first output pin, in combination with the photonic integrated circuit, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 12, 2022